Case 6:17-cv-00084-JDL Document 346-1 Filed 02/11/19 Page 1 of 2 PageID #: 20264



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION



  REALTIME DATA LLC,                             §
                                                 §
         Plaintiff,                              §
                                                 §
  v.                                             § CASE NO. 6:15-cv-00466-JDL
                                                 §
  ECHOSTAR CORPORATION, HUGHES                   §
  NETWORK SYSTEMS, LLC,                          §
                                                 §
         Defendants.                             §




  REALTIME DATA LLC,                             §
                                                 §
         Plaintiff,                              §
                                                 §
  v.                                             § CASE NO. 6:17-cv-00084-JDL
                                                 §
  ECHOSTAR CORPORATION, HUGHES                   §
  NETWORK SYSTEMS, LLC,                          §
                                                 §
         Defendants.                             §


         ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

        The Court, having received the parties Joint Motion to Dismiss with Prejudice, and good

 cause appearing therefor, hereby ORDERS as follows:

        (i)    The above actions, including all claims and counterclaims that were or could have
               been brought in this action, shall be dismissed with prejudice, pursuant to the
               Settlement Agreement of February 9, 2019, whose terms shall remain
               confidential;

        (ii)   this Court shall retain continuing jurisdiction over the parties and the subject
               matter to enforce the Settlement Agreement; and
Case 6:17-cv-00084-JDL Document 346-1 Filed 02/11/19 Page 2 of 2 PageID #: 20265



       (iii)    each of the Parties shall bear its own costs, expenses and attorneys’ fees in these
               actions.
